          Case 1:20-cv-00970-RCL Document 17 Filed 04/18/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
 AMERICAN ASSOCIATION OF                            )
  POLITICAL CONSULTANTS, et al.,                    )
                                                    )
                               Plaintiff,           )
                                                    )
                        v.                          ) No. 1:20-cv-00970 (RCL)
                                                    )
 UNITED STATES SMALL BUSINESS                       )
  ADMINISTRATION, et al.,                           )
                                                    )
                               Defendants.          )
                                                    )

                                      NOTICE OF FILING
       Defendants file herewith the exhibits to Defendants’ Memorandum of Points and

Authorities in Opposition to Plaintiffs’ Motion for a Preliminary Injunction (ECF No. 15):

       1. SBA Standard Operating Procedure (“SOP”) 50-10-5(K), Lender & Dev. Co. Loan

       Programs, https://www.sba.gov/sites/default/files/2019-

       02/SOP%2050%2010%205%28K%29%20FINAL%202.15.19%20SECURED%20copy%20

       paste.pdf (relevant excerpts); and

       2. Interim Final Rule, Business Loan Program Temporary Changes; Paycheck Protection

       Program, https://www.sba.gov/document/policy-guidance--ppp-interim-final-rule (already

       filed as Exhibit to Plaintiffs’ Amended Complaint (ECF No. 8-1)).

       Defendants’ counsel inadvertently omitted these exhibits when filing Defendants’

opposition memorandum on Friday, April 17, 2020. Defendants and their counsel regret the error

and any inconvenience to the Court or Plaintiffs.


Dated: April 18, 2020
Case 1:20-cv-00970-RCL Document 17 Filed 04/18/20 Page 2 of 2




                              Respectfully submitted,

                              JOSEPH H. HUNT
                              Assistant Attorney General

                              DAVID M. MORRELL
                              Deputy Assistant Attorney General

                              JOHN R. GRIFFITHS
                              Director

                              ERIC WOMACK
                              Assistant Director

                               /s/ James J. Gilligan
                              JAMES J. GILLIGAN
                              Special Litigation Counsel

                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              P.O. Box 883, Ben Franklin Station
                              Washington, DC 20044

                              Telephone: (202) 514-3358
                              E-mail:    James.Gilligan@usdoj.gov

                              Counsel for Defendants




                              2
